83677: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-33721: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83677


Short Caption:TORRES VS. TORRESCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - D608912Classification:Civil Appeal - Family Law - Proper Person


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantCesar Ivan Torres
					In Proper Person
				


RespondentMaria De Jesus TorresJennifer Setters
							(Jennifer Gastelum Law PLLC)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/20/2021OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


10/25/2021Filing FeeFiling Fee due for Appeal. (SC)


10/25/2021Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. Appeal docketed in the Supreme Court this day. (SC)21-30745




10/25/2021Notice of Appeal DocumentsFiled Documents from District Court Clerk. Confidential Cover Sheet. (SEALED) (SC)


10/25/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee/Proper Person. No action will be taken on this matter until filing fee is paid. Due Date: 14 days. (SC)21-30748




11/03/2021Filing FeeFiling Fee Paid. $250.00 from Emily Stevens.  Check no. 5240. (SC)


11/04/2021Notice/OutgoingIssued Notice Regarding Deadlines. (SC)21-31778




11/18/2021Transcript RequestFiled Civil Proper Person Transcript Request Form. Transcripts requested: 9/17/21. (SC)21-33305




11/18/2021Docketing StatementFiled Docketing Statement. (SC)21-33307




11/23/2021Order/DispositionalFiled Order Dismissing Appeal. "ORDER this appeal DISMISSED." fn2 [Appellant may file a new notice of appeal once the district court enters a written order formally resolving the motion.] SNP21-RP/LS/AS. (SC).21-33721





Combined Case View